DETAILED ACTION
A complete action on the merits of pending claims 2-21 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of U.S. Patent No. 10751112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application would be read upon by the claims in the US Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson US 20130053831.
Regarding claim 2, Johnson teaches a deployment arm (Fig. 4A portion that holds gears 107 and pawl 108) rotatable about a pivot between a first position and a second position (Figs. 4A and 7), the deployment arm defining a first coupling located a first distance from the pivot (Fig. 5 where 108 encounters teeth 103) and a second coupling located a second distance from the pivot (Fig. 4A where 107 encounters teeth 103); a first drive component directly contacting the deployment arm at the first coupling (Fig. 4B 103b); and a second drive component directly contacting the deployment arm at the second coupling (Fig. 4B 103a), wherein rotation of the deployment arm from the first position to the second position urges both the first drive component to translate a first longitudinal distance along a first longitudinal axis and the second drive component to translate a second longitudinal distance along a second longitudinal axis (Annotated Fig. 7).
Regarding claim 3, Johnson teaches wherein the first distance is greater than the second distance (Fig. 4A and 5 where 108 contacts teeth 103 is further from where 107 contacts 103).
Regarding claims 4-6, Johnson teaches where the first longitudinal axis is parallel to the second longitudinal axis and wherein the first longitudinal distance is different than the second longitudinal distance; and wherein the first longitudinal distance is greater than the second longitudinal distance (Annotated Fig. 7 the blade travels further in the longitudinal direction than the closing of the jaws)	.
Regarding claim 7, Johnson teaches further including an actuator coupled to the deployment arm (Fig. 4A actuating arms 128).
Regarding claim 10, Johnson teaches wherein rotation of the deployment arm from the first position to the second position urges both the first drive component and the second drive component to translate distally (Figs. 4A and 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hixson US 20090012520.
Regarding claim 8 and 9, Johnson does not explicitly teach wherein the first drive component engages the deployment arm at the first coupling via a pin and slot engagement and wherein the second drive component engages the deployment arm at the second coupling via a pin and slot engagement (Annotated Fig. 20).  However, Johnson does teach where the rotation of the actuators 130a and 130b moves the gears 107 and pawl 108 to move the translatable member 140 along a longitudinal axis (Fig. 4A and Annotated Fig. 7) where the translatable member closes the jaws (Figs. 2A and 2B). The first drive component edge 161 translates further in the longitudinal direction than the second drive component jaw 122a (Fig. 4A and Annotated Fig. 7).
Hixson, in an analogous surgical instrument, teaches an actuator 640 that is placed on a housing that pivots to move an assembly of 3 bars 642, 643, and 643. The bars then move a rod 693, drive component, along the longitudinal axis of the device. The bars are coupled together via pins and openings in the bars (Annotated Fig. 20 below). Hixson shows this as an alternative to a rack and gear configuration (Fig. 21) which is similar to the configuration used in Johnson.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the gear and rack actuating assembly as taught by Johnson with the arms and pin actuation assembly as taught by Hixson. The substitution would yield the predictable result of providing movement along a longitudinal axis.
Regarding claim 17, Johnson teaches a housing (Fig. 4A handle 105); an actuator operably coupled to the housing and movable relative to the housing between an un-actuated position (Fig. 4A trigger assembly 128) and an actuated position (Fig. 7); first and second deployment arms disposed at least partially within the housing and operably coupled to the actuator (Fig. 4A gears 107 and pawl 108), the first and second deployment arms rotatable about a pivot axis relative to the housing (Fig. 4A and 7 rotate about 131). 
Johnson does not explicitly teach the first deployment arm immovable relative to the second deployment arm, each of the first and second deployment arms define a first coupling located a first distance from the pivot axis and a second coupling located a second distance from the pivot axis; a first drive component coupled to the first deployment arm at the first coupling, and coupled to the second deployment arm at the first coupling; and a second drive component coupled to the first deployment arm at the second coupling, and coupled to the second deployment arm at the second coupling.  However, Johnson does teach where the rotation of the actuators 130a and 130b moves the gears 107 and pawl 108 to move the translatable member 140 along a longitudinal axis (Fig. 4A and Annotated Fig. 7) where the translatable member closes the jaws (Figs. 2A and 2B). The first drive component edge 161 translates further in the longitudinal direction than the second drive component jaw 122a (Fig. 4A and Annotated Fig. 7).
Hixson, in an analogous surgical instrument teaches, an actuator 640 that is placed on a housing that pivots to move an assembly of 3 bars 642, 643, and 643. The bars then move a rod 693, drive component, along the longitudinal axis of the device. The bars are coupled together via pins and openings in the bars (Annotated Fig. 20 below). Hixson shows this as an alternative to a rack and gear configuration (Fig. 21) which is similar to the configuration used in Johnson.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the gear and rack actuating assembly as taught by Johnson with the arms and pin actuation assembly as taught by Hixson. The substitution would yield the predictable result of providing movement along a longitudinal axis.
Regarding claim 18, Johnson teaches wherein the first distance is greater than the second distance (Fig. 4A and 5 where 108 contacts teeth 103 is further from where 107 contacts 103).
Regarding claim 19, Johnson teaches wherein rotation of the first and second deployment arms urges both the first drive component to translate a first longitudinal distance and the second drive component to translate a second longitudinal distance (Annotated Fig. 7 the blade travels further in the longitudinal direction than the closing of the jaws).
Regarding claim 20, Johnson teaches wherein the second longitudinal is distance different than the first longitudinal distance (Annotated Fig. 7 the blade travels further in the longitudinal direction than the closing of the jaws).
Regarding claim 21, Johnson teaches wherein rotation of the first and second deployment arms urges both the first drive component and the second drive component to translate distally (Figs. 4A and 7).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hixson US 20090012520 and Twomey US 20120283727.
Regarding claim 11, Johnson teaches a housing (Fig. 4A handle 105); an actuator operably coupled to the housing and movable relative to the housing between an un-actuated position (Fig. 4A trigger assembly 128) and an actuated position (Fig. 7); first and second deployment arms disposed at least partially within the housing and operably coupled to the actuator (Fig. 4A gears 107 and pawl 108), the first and second deployment arms rotatable about a pivot axis relative to the housing (Fig. 4A and 7 rotate about 131).
 Johnson does not explicitly teach each of the first and second deployment arms define a first coupling located a first distance from the pivot axis and a second coupling located a second distance from the pivot axis; a first drive component coupled to the first deployment arm at the first coupling, and coupled to the second deployment arm at the first coupling; a second drive component coupled to the first deployment arm at the second coupling, and coupled to the second deployment arm at the second coupling,.  However, Johnson does teach where the rotation of the actuators 130a and 130b moves the gears 107 and pawl 108 to move the translatable member 140 along a longitudinal axis (Fig. 4A and Annotated Fig. 7) where the translatable member closes the jaws (Figs. 2A and 2B). The first drive component edge 161 translates further in the longitudinal direction than the second drive component jaw 122a (Fig. 4A and Annotated Fig. 7).
Hixson, in an analogous surgical instrument teaches, an actuator 640 that is placed on a housing that pivots to move an assembly of 3 bars 642, 643, and 643. The bars then move a rod 693, drive component, along the longitudinal axis of the device. The bars are coupled together via pins and openings in the bars (Annotated Fig. 20 below). Hixson shows this as an alternative to a rack and gear configuration (Fig. 21) which is similar to the configuration used in Johnson.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the gear and rack actuating assembly as taught by Johnson with the arms and pin actuation assembly as taught by Hixson. The substitution would yield the predictable result of providing movement along a longitudinal axis.
Hixson does not explicitly teach wherein a single actuation of the actuator causes rotation of the first and second deployment arms relative to the housing.
Twomey, in an analogous surgical instrument, teaches where there is a one lever that controls the actuation of the jaws in one pull back motion (par. [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Johnson and Hixson with one motion to control the different translating members, as in Twomey.  This presents the advantage of a single action trigger which reduces the number of steps needed to cut tissue (Twomey par. [0006]).
Regarding claims 12 and 14, Johnson teaches wherein the second longitudinal is distance different than the first longitudinal distance (Annotated Fig. 7 the blade travels further in the longitudinal direction than the closing of the jaws).
Regarding claims 13 and 15, Johnson teaches wherein rotation of the first and second deployment arms urges both the first drive component to translate a first longitudinal distance and the second drive component to translate a second longitudinal distance, wherein the second longitudinal is distance less than the first longitudinal distance (Annotated Fig. 7 the blade travels further in the longitudinal direction than the closing of the jaws).
Regarding claim 16, Johnson teaches wherein rotation of the first and second deployment arms urges both the first drive component and the second drive component to translate distally (Figs. 4A and 7).
Annotated Figures

    PNG
    media_image1.png
    780
    656
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794